Citation Nr: 1204181	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-16 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 2005, with 4 years of prior active service.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the benefit sought on appeal.

The RO in Atlanta, Georgia, has jurisdiction of the Veteran's claims file.  


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's bilateral plantar fasciitis is related to active duty.  


CONCLUSION OF LAW

Bilateral plantar fasciitis was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Entitlement to Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran contends that he first incurred plantar fasciitis while on active duty.  He contends that he has had plantar fasciitis ever since then.  

The Veteran is competent to testify as to observable symptoms such as pain.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran's own lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, there is no contemporaneous medical evidence rendering the Veteran's testimony non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In fact, the available service treatment records support and corroborate the Veteran's current contentions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  

In this regard, the Veteran's service treatment records reflect that in 1992 he was seen for plantar fasciitis, and the disability resolved.  They also show that he complained of left heel pain in 1996, and was given a diagnosis of achilles tendonitis and was provided heel lifts.  He was ordered for new orthotics in 2001.  He was assessed with and treated for plantar fasciitis in 2002 and 2003.  

The Board is aware that a July 2005 VA examination found that there was no pathology to render a diagnosis for the right foot or left foot.  However, private medical records dated in 2006 and 2007 reflect that the Veteran complained of and was treated for left heel pain.  VA treatment records dated in February and March 2008 provide assessments of bilateral plantar fasciitis.  The Board finds that these outpatient assessments of bilateral plantar fasciitis outweigh the July 2005 finding that the Veteran had no foot pathology.  They also support and corroborate the Veteran's contentions that he now has bilateral plantar fasciitis.  

Based on the foregoing, service connection for bilateral plantar fasciitis is warranted.


ORDER

Service connection for bilateral plantar fasciitis is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


